DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 08/18/2021 have been fully considered but they are not persuasive.
Regarding independent claims 1, 6, 11 and 16:
associating, from the first PDCP SDU, a count value corresponding to the state variable which was set to the initial value based on the first information to the at least one PDCP SDU; and transmitting, to the base station, the at least one PDCP SDU starting from the first PDCP SDU in ascending order of the associated count value” as cited in the independent claim 1. The examiner respectfully disagrees.
3GPP TS 38.323 teaches “associating, from the first PDCP SDU, a count value to the at least one PDCP SDU”. In Section 5.1.2, page 11, lines 7-8, 3GPP TS 38.323 discloses “in an ascending order of the COUNT values associated to the PDCP SDU prior to the PDCP entity re-establishment”. 3GPP R2-1814772 teaches “a count value corresponding to the state variable which was set to the initial value based on the first information”. In Section 2 Discussion, lines 9-10, 3GPP R2-1814772 discloses “during RRC suspend, the following general targets should be achieved: - Count reset, i.e., reset of PDCP state variables”. Thus, the combination of 3GPP R2-1814772 and 3GPP TS 38.323 teaches “associating, from the first PDCP SDU, a count value corresponding to the state variable which was set to the initial value based on the first information to the at least one PDCP SDU”.
3GPP TS 38.323 teaches “transmitting, to the base station, the at least one PDCP SDU starting from the first PDCP SDU in ascending order of the associated count value”. In Section 5.1.2, page 11, lines 7-8, 3GPP TS 38.323 discloses “in an ascending order of the COUNT values associated to the PDCP SDU prior to the PDCP entity re-establishment”. In page 11, lines 12-13, 3GPP TS 38.323 further discloses “submit the resulting PDCP Data PDU to lower layer, following the data submission 
Therefore, for the reasons shown above, the prior art by 3GPP R2-1814772, 3GPP TS 38.331 and 3GPP TS 38.323 clearly teaches all the limitations in independent claims 1, 6, 11 and 16.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: a transceiver configured to transmit and receive a signal; and a controller configured to: receive a first control message …. suspend an acknowledged mode … receive … identify … identify … associate … transmit… in claim 11; and a transceiver configured to transmit and receive a signal; and a controller configured to: transmit a first control message … transmit a second control message … receive … in claim 16.
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-9, 11-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG-RAN WG2 #103bis Tdoc R2-1814772 (filed in IDS) in view of 3GPP TS 38.331 V15.3.0 (2018-10-16) and 3GPP TS 38.323 V15.2.0 (2018-09).
Regarding Claim 1, 3GPP R2-1814772 teaches a method performed by a terminal in a wireless communication system, the method comprising:
receiving a first control message for releasing a radio resource control (RRC) connection, the first control message including first information configuring an RRC 
suspending a packet data convergence protocol (PDCP) entity (Section 2 Discussion, line 4, PDCP function is triggered at RRC suspend (transition to RRC_Inactive) -> New function PDCP suspend; line 6, Confirm PDCP suspend procedure is triggered at RRC suspend) by setting a state variable to an initial value based on the first information (Section 2 Discussion, lines 9-10, during RRC suspend, the following general targets should be achieved: - Count reset, i.e., reset of PDCP state variables);
receiving, from a base station, a second control message for resuming the RRC connection (Section 2 Discussion, line 5, PDCP function is triggered at RRC resume … PDCP re-establishment; line 7, Proposal 2 Confirm PDCP re-establishment procedure is trigger at RRC resume), the second control message including second information requesting a re-establishment of the PDCP entity (Section 2 Discussion, line 5, PDCP function is triggered at RRC resume … PDCP re-establishment; line 7, Proposal 2 Confirm PDCP re-establishment procedure is trigger at RRC resume);
identifying, for the suspended AM DRB (Proposal 6, PDCP SDUs are not discarded at PDCP suspend or PDCP reestablishment for AM and UM), whether at least one PDCP service data unit (SDU) is stored, based on the second information (page 2, Proposal 5, lines 3-10, PDCP SDUs are buffered IP-packets on PDCP layer … not discard SDUs during PDCP suspend (nor at PDCP re-establishment); page 2, Proposal 6, PDCP SDUs are not discarded at PDCP suspend or PDCP re-establishment);
a count value corresponding to the state variable which was set to the initial value based on the first information (Section 2 Discussion, lines 9-10, during RRC suspend, 
transmitting, to the base station, the at least one PDCP SDU (page 2, Proposal 5, lines 4-5, For UM, PDCP SDUs are transmitted after PDCP re-establishment if not transmitted before; for AM, PDCP SDUs are transmitted/retransmitted if not successfully delivered before).
	However, 3GPP R2-1814772 does not teach suspending an acknowledged mode (AM) data radio bearer (DRB) based on the first information; PDCP service data unit (SDU) associated with a PDCP sequence number (SN); identifying, in case that the at least one PDCP SDU is stored for the suspended AM DRB, a first PDCP SDU from the at least one PDCP SDU, wherein a successful delivery of a PDCP protocol data unit (PDU) corresponding to the first PDCP SDU has not been confirmed by a lower layer; associating, from the first PDCP SDU, a count value to the at least one PDCP SDU; and transmitting, to the base station, the at least one PDCP SDU starting from the first PDCP SDU in ascending order of the associated count value.
	In an analogous art, 3GPP TS 38.331 teaches suspending an acknowledged mode (AM) data radio bearer (DRB) based on the first information (Section 5.3.8.3 Reception of the RRCRelease by the UE, The UE shall … suspend all SRB(s) and DRB(s), except SRB0; pages 295-296, RLC-Config is used to specify the RLC configuration of SRBs and DRBs … am … um …UL-AM-RLC … DL-AM-RLC …. UL-UM-RLC … DL-UM-RLC).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined 3GPP TS 38.331 with 
The combination of 3GPP R2-1814772 and 3GPP TS 38.331 does not teach PDCP service data unit (SDU) associated with a PDCP sequence number (SN); identifying, in case that the at least one PDCP SDU is stored for the suspended AM DRB, a first PDCP SDU from the at least one PDCP SDU, wherein a successful delivery of a PDCP protocol data unit (PDU) corresponding to the first PDCP SDU has not been confirmed by a lower layer; associating, from the first PDCP SDU, a count value to the at least one PDCP SDU; and transmitting, to the base station, the at least one PDCP SDU starting from the first PDCP SDU in ascending order of the associated count value.
	In an analogous art, 3GPP TS 38.323 teaches PDCP service data unit (SDU) associated with a PDCP sequence number (SN) (Section 5.1.2, page 11, lines 6-7, PDCP SDUs already associated with PDCP SNs);
identifying, in case that the at least one PDCP SDU is stored for the suspended AM DRB, a first PDCP SDU from the at least one PDCP SDU, wherein a successful delivery of a PDCP protocol data unit (PDU) corresponding to the first PDCP SDU has not been confirmed by a lower layer (Section 5.1.2, page 11, lines 5-6, from the first PDCP SDU for which the successful delivery of the corresponding PDCP Data PDU has not been confirmed by lower layers, perform retransmission or transmission of all the PDCP SDUs);

transmitting, to the base station, the at least one PDCP SDU starting from the first PDCP SDU in ascending order of the associated count value (Section 5.1.2, page 11, lines 7-8, in an ascending order of the COUNT values associated to the PDCP SDU prior to the PDCP entity re-establishment; lines 12-13, submit the resulting PDCP Data PDU to lower layer, following the data submission procedure in subclause 5.2.1 (Transmit operation)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined 3GPP TS 38.323 with 3GPP R2-1814772 so that all the undelivered PDCP SDUs can be received and reordered correctly by the base station. Thus, the throughput and QoS of the data transmission can be maintained after the PDCP re-establishment.

Regarding Claim 3, the combination of 3GPP R2-1814772 and 3GPP TS 38.331 does not teach the at least one PDCP SDU is transmitted without restarting a discard timer for the at least one PDCP SDU.
In an analogous art, 3GPP TS 38.323 teaches the at least one PDCP SDU is transmitted without restarting a discard timer for the at least one PDCP SDU (page 11, lines 2-3, perform transmission of the PDCP SDUs … without restarting the discardTimer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined 3GPP TS 38.323 with 

Regarding Claim 4, the combination of 3GPP R2-1814772, 3GPP TS 38.331 and 3GPP TS 38.323, specifically 3GPP R2-1814772 teaches the first PDCP SDU is a PDCP SDU with a lowest count value or a lowest PDCP SN (page 2, lines 3-4, When PDCP suspend is triggered … PDCP state variables can be reset, i.e. the count reset).

Regarding Claim 6, 3GPP R2-1814772 teaches a method performed by a base station in a wireless communication system, the method comprising:
transmitting, to a terminal, a first control message for releasing a radio resource control (RRC) connection and including first information configuring an RRC inactive state (Section 2 Discussion, line 4, PDCP function is triggered at RRC suspend (transition to RRC_Inactive) -> New function PDCP suspend), wherein the first information is used for suspending a packet data convergence protocol (PDCP) entity (Section 2 Discussion, line 4, PDCP function is triggered at RRC suspend (transition to RRC_Inactive) -> New function PDCP suspend; line 6, Confirm PDCP suspend procedure is triggered at RRC suspend) by setting a state variable to an initial value (Section 2 Discussion, lines 9-10, during RRC suspend, the following general targets should be achieved: - Count reset, i.e., reset of PDCP state variables);
transmitting, to the terminal, a second control message for resuming the RRC connection (Section 2 Discussion, line 5, PDCP function is triggered at RRC resume … PDCP re-establishment; line 7, Proposal 2 Confirm PDCP re-establishment procedure 
receiving, from the terminal, the at least one PDCP SDU (page 2, Proposal 5, lines 4-5, For UM, PDCP SDUs are transmitted after PDCP re-establishment if not transmitted before; for AM, PDCP SDUs are transmitted/retransmitted if not successfully delivered before),
wherein a count value corresponding to the state variable which was set to the initial value based on the first information (Section 2 Discussion, lines 9-10, during RRC suspend, the following general targets should be achieved: - Count reset, i.e., reset of PDCP state variables).
However, 3GPP R2-1814772 does not teach the first information is used for suspending an acknowledged mode (AM) data radio bearer (DRB); PDCP service data unit (SDU) associated with a PDCP sequence number (SN) and identifying a first PDCP SDU from the at least one PDCP SDU for which a successful delivery of a PDCP protocol data unit (PDU) has not been confirmed by a lower layer; wherein a count value is associated to the at least one PDCP SDU from the first PDCP SDU, and 
In an analogous art, 3GPP TS 38.331 teaches the first information is used for suspending an acknowledged mode (AM) data radio bearer (DRB) (Section 5.3.8.3 Reception of the RRCRelease by the UE, The UE shall … suspend all SRB(s) and DRB(s), except SRB0; pages 295-296, RLC-Config is used to specify the RLC configuration of SRBs and DRBs … am … um …UL-AM-RLC … DL-AM-RLC …. UL-UM-RLC … DL-UM-RLC).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined 3GPP TS 38.331 with 3GPP R2-1814772 so that the terminal complies with the standard RRC connection suspend procedure, and the DRB can correctly be resumed when RRC connection is resumed. Thus, the interoperability between the network and the UE can also be achieved.
The combination of 3GPP R2-1814772 and 3GPP TS 38.331 does not teach PDCP service data unit (SDU) associated with a PDCP sequence number (SN) and identifying a first PDCP SDU from the at least one PDCP SDU for which a successful delivery of a PDCP protocol data unit (PDU) has not been confirmed by a lower layer; wherein a count value is associated to the at least one PDCP SDU from the first PDCP SDU, and wherein the at least one PDCP SDU is received starting from the first PDCP SDU in ascending order of the associated count value.

identifying a first PDCP SDU from the at least one PDCP SDU for which a successful delivery of a PDCP protocol data unit (PDU) has not been confirmed by a lower layer (Section 5.1.2, page 11, lines 5-6, from the first PDCP SDU for which the successful delivery of the corresponding PDCP Data PDU has not been confirmed by lower layers, perform retransmission or transmission of all the PDCP SDUs);
wherein a count value is associated to the at least one PDCP SDU from the first PDCP SDU (Section 5.1.2, page 11, lines 7-8, in an ascending order of the COUNT values associated to the PDCP SDU prior to the PDCP entity re-establishment), and
wherein the at least one PDCP SDU is received starting from the first PDCP SDU in ascending order of the associated count value (Section 5.1.2, page 11, lines 7-8, in an ascending order of the COUNT values associated to the PDCP SDU prior to the PDCP entity re-establishment; lines 12-13, submit the resulting PDCP Data PDU to lower layer, following the data submission procedure in subclause 5.2.1 (Transmit operation)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined 3GPP TS 38.323 with 3GPP R2-1814772 so that all the undelivered PDCP SDUs can be received and reordered correctly by the base station. Thus, the throughput and QoS of the data transmission can be maintained after the PDCP re-establishment.


In an analogous art, 3GPP TS 38.323 teaches the at least one PDCP SDU is received without restarting a discard timer for the at least one PDCP SDU (page 11, lines 2-3, perform transmission of the PDCP SDUs … without restarting the discardTimer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined 3GPP TS 38.323 with 3GPP R2-1814772 so that all the undelivered PDCP SDUs can be received and reordered correctly by the base station. Thus, the throughput and QoS of the data transmission can be maintained after the PDCP re-establishment.

Regarding Claim 9, the combination of 3GPP R2-1814772, 3GPP TS 38.331 and 3GPP TS 38.323, specifically 3GPP R2-1814772 teaches the first PDCP SDU is a PDCP SDU with a lowest count value or a lowest PDCP SN (page 2, lines 3-4, When PDCP suspend is triggered … PDCP state variables can be reset, i.e. the count reset).

Regarding Claim 11, the claim is interpreted and rejected for the same reason as set forth in Claim 1.
Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in Claim 3.
Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in Claim 4.

Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in Claim 8.
Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in Claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Jo et al. (US 2019/0053098) teaches method for performing re-establishment of a PDCP entity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/YU-WEN CHANG/Examiner, Art Unit 2413